Citation Nr: 0022746	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active service from April 1972 to January 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied service 
connection for a seizure disorder and residuals of a cerebral 
vascular accident.

The Board notes that the veteran was declared incompetent for 
VA purposes in August 1998, due to residuals of an April 1994 
cerebral vascular accident.  As a result, all action on this 
claim has been accomplished by his spouse.  See 38 C.F.R. § 
20.301(b) (1999).  She initially filed the claim in June 
1997, and she filed a notice of disagreement in June 1998, 
and a substantive appeal in December 1998.  In connection 
with the current appeal, the veteran's spouse requested a 
personal hearing before a Member of the Board at the RO.  
However, she subsequently withdrew her request and in June 
1999, she attended a conference with a Decision Review 
Officer in lieu of a personal hearing, where she was clearly 
advised of the evidence necessary to complete the claim and 
provided with an adequate period of time within which to 
furnish any additional evidence.  38 U.S.C.A. § 5108(a) (West 
1991).  She has since been replaced as the veteran's 
fiduciary for VA purposes, and as no new evidence has been 
submitted on point, the Board will proceed with consideration 
of this claim, based on the evidence currently of record.  


FINDING OF FACT

No competent medical evidence has been submitted linking the 
veteran's cerebral vascular accident, any residuals 
therefrom, or any current seizure disorder to the veteran's 
service, any incident therein, or any reported continuous 
symptomatology.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
seizures disorder and residuals of a cerebral vascular 
accident are not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in June 1976, 
he was seen in the emergency room after he reportedly had a 
"black out" while at a party.  He reported a history of a 
similar "black out" several days previously and also 
indicated that he had a period of unconsciousness at the age 
of 17, apparently related to a football injury.  The 
provisional impression was questionable seizure disorder, and 
he was referred for evaluation.  An electroencephalogram 
(EEG) was performed and the results were normal.  

In August 1976, the veteran was carried to sick bay after he 
again passed out.  The examiner noted that the veteran was a 
bit belligerent, quarrelsome, and inebriated.  He was kept 
for approximately an hour for the purpose of observation 
during which time no abnormality was identified.  

The remaining service medical records are negative for 
pertinent complaint, finding, or abnormality.  On the 
November 1976 service separation medical examination, the 
veteran's blood pressure was a normal 110/78, and no 
neurologic or other pertinent abnormality was identified on 
clinical evaluation.  On the report of medical history, the 
veteran denied dizziness or fainting spells, epilepsy or 
fits, and periods of unconsciousness.

Chronologically, the next pertinent evidence of record shows 
that in May 1991, the veteran was hospitalized for evaluation 
after he had a sudden onset of poor concentration and 
weakness in his arm.  On admission to the hospital, he denied 
a history of trauma, heart disease, diabetes, and neurologic 
disease, stating that the had been "perfectly healthy" 
until experiencing his current symptoms.  A magnetic 
resonance imaging (MRI) was performed and revealed that he 
had had a right cerebrovascular accident.  He was placed on 
Heparin, advised to quit smoking, and released.  He 
thereafter received physical therapy for left arm and hand 
weakness.

In June 1993, the veteran submitted a claim for VA 
nonservice-connected pension benefits, stating that he had 
had a stroke in May 1991 and had been unable to work since 
that time.  In support of his claim, he submitted a June 1993 
report of attending physician to the effect that the veteran 
currently suffered from mild residuals of a cerebral vascular 
accident with left hand weakness, as well as moderate 
hypertension.  By June 1993 rating decision, the RO denied 
his claim for pension benefits. 

In April 1994, the veteran was again hospitalized after he 
became acutely confused and lethargic and was unable to move 
his right side.  It was determined that he had a left brain 
stroke with mild right hemiparesis.  During that period of 
hospitalization, he experienced recurrent focal seizure 
activity which was noted to be secondary to the stroke.  The 
examiner indicated that the etiology of the veteran's 
cerebrovascular accident could not be determined; however, he 
indicated that he suspected that he had some type of cystic 
necrosis disease that prompted the bilateral carotid 
dissections.  After he was stabilized, he was discharged to a 
nursing home.  The diagnoses on discharge included left 
internal carotid artery occlusion with left brain stroke, 
secondary seizure activity, and history of hypertension.  

By September 1994 rating decision, the RO granted the 
veteran's claim for VA nonservice-connection disability 
benefits and awarded him special monthly pension on account 
of the need for regular aid and attendance of another person.  

In July 1997, the veteran's spouse submitted a claim of 
service connection for a seizure disorder and residuals of a 
cerebral vascular accident on his behalf, claiming that such 
disorder was a result of exposure to Agent Orange in service.  
By letters dated later that month, the RO advised her that a 
preliminary review of the claim indicated that she needed to 
submit additional evidence to complete the application.  She 
was given examples of the best type of evidence to submit, 
including treatment records dated from the time of the 
veteran's separation from service or statements from 
physicians showing the earliest observed manifestation of the 
veteran's disability.  Thereafter, the RO obtained clinical 
records pertaining to the veteran for the period from May 
1991 to June 1997.  

After reviewing this evidence, as well as the service medical 
records, by May 1998 rating decision, the RO denied service 
connection for a seizure disorder and residuals of a cerebral 
vascular accident, finding that the claims were not well 
grounded.  The veteran's spouse appealed the RO determination 
and in June 1999, she attended a conference at the RO with a 
Decision Review Officer.  At the conference, the veteran's 
spouse withdrew her contentions that the veteran's current 
disability resulted from Agent Orange exposure.  Rather, she 
claimed that his current disability had its onset in service, 
as evidenced by his blackouts therein.  She further indicated 
he had been having blackouts and seizures since they had been 
married in 1988 and that she was "optimistic" she could 
secure additional medical evidence for the period from 1977 
to 1988.  

The record reflects that the Decision Review Officer, in a 
very clear fashion, again informed the veteran's spouse of 
the evidence necessary to complete the claim, including 
evidence establishing continuity of symptomatology and 
medical evidence in the form of a medical opinion regarding 
etiology of the veteran's cerebral vascular accident.  The RO 
granted her an extension of time to submit additional 
evidence, but no additional records were forthcoming.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of 90 days 
or more during a period of war and certain chronic diseases 
(including brain hemorrhage, brain thrombosis, 
cardiovascular-renal disease, or organic disease of the 
nervous system) become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

On careful review of the evidence of record, the Board finds 
that the claims of service connection for a seizure disorder 
and residuals of a cerebral vascular accident are not well 
grounded.  38 U.S.C.A. § 5107(a).  Although the veteran's 
service medical records show that he had isolated 
"blackouts" in service between June and August 1976, a 
neurological work-up was negative at that time and the 
remaining service medical records show no further indication 
of any seizures or other pertinent abnormality; also, a 
neurological evaluation was normal at the time of his service 
separation medical examination in November 1976.  

Chronologically, the next evidence of record in this case 
dates from May 1991, more than 15 years after the veteran's 
separation from service, when he had a right cerebral 
vascular accident with mild residuals.  As noted above, he 
had another stroke in April 1994 with secondary seizures and 
severe residuals, rendering him totally disabled.  However, 
none of the recent medical evidence supplies a nexus between 
the veteran's post-service cerebral vascular accidents and 
seizures and his military service, or any incident therein, 
including his blackouts or claimed exposure to Agent Orange.  
To the contrary, it appears from the available evidence of 
record that the blackouts in service were isolated episodes, 
acute and transitory in nature; on one occasion, he blacked 
out at a party, and during his last documented episode, he 
was described by the clinical examiner as in an inebriated 
state.   

Here, the Board acknowledges the contentions of the veteran's 
spouse to the effect that his current disability had its 
inception in service.  However, the record does not reflect 
that she possesses a recognized degree of medical knowledge 
that would render her opinion on medical diagnoses or 
etiology competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Again, the competent medical evidence fails to 
associate the veteran's cerebral vascular accidents, residual 
disability therefrom, or any seizure disorder, to his period 
of service or any incident therein, including his isolated 
"blackout" episodes or any claimed exposure to Agent 
Orange.  

In reaching this determination, the Board has also considered 
the assertions of the veteran's spouse to the effect that the 
veteran experienced continuous seizures since 1988, when they 
were married.  The U.S. Court of Appeals for Veteran's Claims 
(the Court) has held that, a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  In that regard, the Board acknowledges that 
a lay person is competent to testify as to observable 
symptoms, such as a seizure.  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.  

In this case, the veteran's spouse is unable to testify to 
continuous seizures or blackouts after service as she did not 
marry the veteran until 1988 and failed to submit medical or 
other evidence documenting continuous seizures from 1977 to 
1988.  In any event, there is no competent medical evidence 
of record relating the veteran's post-service cerebral 
vascular accidents or any current seizure disorder to this 
reported continuous symptomatology.  Savage, supra. 

Therefore, lacking competent medical evidence of a link 
between the veteran's cerebral vascular accidents, residuals 
therefrom, or any current seizure disorder and his military 
service, any incident therein, or any continuous 
symptomatology, the Board must conclude that the claims of 
service connection for a seizure disorder and the residuals 
of a cerebral vascular accident are not well grounded.  
38 U.S.C.A. § 5107(a).  

Since well-grounded claims have not been submitted, the VA is 
not obliged by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
claimant under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In this case, the 
veteran's spouse was repeatedly advised of the evidence 
necessary to well ground the claims.  She failed to submit 
this evidence and a review of the record reveals that no 
additional evidence has been specifically identified which 
would support a well-grounded claim.  Thus, VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for a seizure disorder and residuals of a 
cerebral vascular accident is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

